Filed 6/26/19



                    IN THE SUPREME COURT OF
                           CALIFORNIA
                                   THE PEOPLE,
                              Plaintiff and Respondent,
                                          v.
                           LUIS DONICIO VALENZUELA,
                              Defendant and Appellant.

                                        S239122

                        Second Appellate District, Division Six
                                     B269027

                            Ventura County Superior Court
                                     2013025724


                          ORDER MODIFYING OPINION

        THE COURT:

        The majority opinion in this matter, filed on June 3, 2019, is modified as
follows:

        On page 3 of the slip opinion, footnote 2 is modified to read: “Defendant also
had his probation revoked, leading to the imposition of an additional eight-month
term, in a separate case in which he had been convicted of possession of a controlled
substance (Health & Saf. Code, § 11377, subd. (a)).”
        This modification does not affect the judgment.